PER CURIAM.
Appeal from order for open commission. Action to recover for goods sold and delivered. The answer alleges plaintiffs’ failure to comply with the contract of sale, whereby defendants suffered damage, $218.35,' which is counterclaimed. Upon this simple issue an open commission was ordered, without opinion of the court below. The moving affidavits fail to state good reasons or necessity for putting either of the parties to the unusual and expensive practice of an open commission.
The order should be reversed, with' costs and disbursements.